                                        1 Abran E. Vigil
                                          Nevada Bar No. 7548
                                        2 Michael DiGiacomo
                                          Nevada Bar No. 13478
                                        3 Ballard Spahr LLP
                                          1980 Festival Plaza Drive, Suite 900
                                        4 Las Vegas, NV 89135-2958
                                        5 Telephone: (702) 471-7000
                                          Facsimile: (702) 471-7070
                                        6 E-Mail: vigila@ballardspahr.com
                                          E-Mail: digiacomom@ballardspahr.com
                                        7
                                          Attorneys for Defendant
                                        8 Department Stores National Bank
                                        9                         UNITED STATES DISTRICT COURT
                                       10                                    DISTRICT OF NEVADA
                                       11 Eric Steinmetz,
1980 Festival Plaza Drive, Suite 900




                                                                                         NO. 2:19-CV-00064 -GMN-VCF
   Las Vegas, NV 89135-2958




                                       12
    Telephone: 702.471.7000




                                                       Plaintiff,
        Ballard Spahr LLP




                                       13                                                STIPULATED MOTION FOR
                                                         vs.                             EXTENSION OF TIME TO RESPOND
                                       14 American Honda Finance; Capital One;           TO COMPLAINT
                                          Conn Credit Corp; Equifax Information          (FIRST REQUEST)
                                       15 Services, LLC; Experian Information
                                          Solutions, Inc.; Innovis Data Solutions, Inc.;
                                       16 Macys/DSNB; Mechanics Bank FKA CRB;
                                          and Trans Union, LLC
                                       17
                                                        Defendants.
                                       18
                                       19         Plaintiff Eric Steinmetz (“Steinmetz”) and Defendant Department Stores National
                                       20 Bank, erroneously named herein as Macys/DSNB, (“DSNB”), by and through their
                                       21 undersigned counsel, hereby jointly stipulate and move for entry of an order extending
                                       22 DSNB’s deadline to respond to the Complaint by 14 days, up to and including February
                                       23 18, 2019. In the event that a Rule 26(f) conference is scheduled prior to February 18,
                                       24 2019, DSNB agrees that it will participate in the same.
                                       25         A proposed Order is submitted concurrently with this Stipulated Motion that
                                       26 DSNB may have up to and including February 18, 2019 to answer or otherwise respond
                                       27 to the Complaint in this matter.
                                       28 / / /
                                        1          RESPECTFULLY SUBMITTED this 4th day of February, 2019.
                                        2 BALLARD SPAHR LLP                                 KNEPPER & CLARK LLC
                                        3
                                          By: /s/ Michael A. DiGiacomo                      By: /s/ Miles N. Clark (w/ permission)
                                        4     Abran E. Vigil                                     Matthew I. Knepper
                                              Michael DiGiacomo                                  Miles N. Clark
                                        5     1980 Festival Plaza Drive, Suite 900               10040 W. Cheyenne Ave.
                                              Las Vegas, NV 89135-2958                           Suite 170-109
                                        6                                                        Las Vegas, NV 89129
                                              Attorneys for Defendant
                                        7     Department Stores National Bank.                  Attorneys for Plaintiff
                                                                                                Eric Steinmetz
                                        8
                                        9
                                       10
                                                                           CERTIFICATE OF SERVICE
                                       11
1980 Festival Plaza Drive, Suite 900




                                                   I certify that on the 4th day of February, 2019, I electronically transmitted a PDF
   Las Vegas, NV 89135-2958




                                       12
    Telephone: 702.471.7000




                                            version of this document to the Office of the Clerk of the Court, using the CM/ECF
        Ballard Spahr LLP




                                       13
                                            System for filing and transmittal of a Notice of Electronic Filing to all CM/ECF
                                       14
                                            registrants listed for this matter.
                                       15
                                       16 By: /s/Caroline Wright
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23                             2-5-2019
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                        2
